                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


    TERRY MCNEIL,                                      No. 3:15-CV-01243

                   Plaintiff,                          (Judge Brann)

          v.                                           (Magistrate Judge Saporito)

    GLOBAL TEL-LINK,

                   Defendant.

                                           ORDER

                                      JANUARY 16, 2019

          On November 9, 2018, Magistrate Judge Joseph F. Saporito, Jr.,

recommended dismissing Plaintiff’s Amended Complaint.1 Plaintiff filed objections

to this Report and Recommendation on December 4, 2018.2

          This Court has reviewed the entirety of Magistrate Judge Saporito’s Report

and Recommendation de novo3 and agrees with its analysis and conclusions.

Therefore, IT IS HEREBY ORDERED that:

     1.        The Report and Recommendation by Magistrate Judge Saporito, ECF No.

               76, is ADOPTED IN ITS ENTIRETY.

     2.        Plaintiff’s request for class certification is DENIED.


1
     ECF No. 76.
2
     ECF No. 78.
3
     28 U.S.C. § 636(b)(1).
    3.     Plaintiff’s Amended Complaint, ECF Nos. 54, 55, is DISMISSED WITH

           PREJUDICE.

    4.     Dismissal of this action constitutes a “strike” under 28 U.S.C. § 1915(g).4

    5.     The Clerk of Court is directed to close this case.


                                                   BY THE COURT:


                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   United States District Judge




4
    See Byrd v. Shannon, 715 F.3d 117, 122 (3rd Cir. 2013).
